DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/17/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 04/20/2020 and 05/28/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest prior art in relation to the disclosed and claimed invention.
Ho et al. (US 10,915,833), in reference to FIG. 2 and its corresponding description begins in column 4, line 42 to column 6, line 3, describes in verbatim “a machine learning system with binary pruning used to develop modulation recognition discriminating vectors for automatic modulation recognition …The machine learning system 200 includes a test or training signal data generator 201 producing sample sets for test signals with modulations, each sample set including a number samples a combination of binary tree pruning processor(s) 203 and support vector machine(s) (SVMs) 204 operating in iterative loops.  The SVMs 204 calculate support vectors and candidate discrimination vectors (vector slope to be used for real time discrimination) for determining whether received signals (at this point, sample signals for a modulation type) exhibit modulation of the respective type.  Permutations of binary trees sequentially applying the candidate discrimination vectors calculated by the SVMs 204 are successively pruned by the binary tree pruning processor(s) 203 to select a sequence of one (or a predetermined number of) the best discrimination vectors for each modulation type.  The binary tree pruning processor(s) 203 determine the optimal path of the binary tree used for modulation recognition, based on visualization of the discriminating vectors.  The binary tree pruning may be based on speed, accuracy, or some combination of those and other factors.  The resulting binary tree 206 of discrimination vectors pruned from the various possible permutations and that will be used in real-time modulation recognition is stored in a database 205.  The binary tree 206 should have one or more discrimination vectors for each modulation type.”  The training signal data generator 201 is related to the claimed “signal generator” and the binary tree pruning processor (s) 203 and SVM (S) 204 is related to the claimed “channel emulator.”  However, Ho et al. appears to fail to teach or render obvious the claimed limitation of “a channel synthesizer processor” in a manner as claimed.
Migliori et al. (US 10,003,483) teaches methods and systems for automatically determining the modulation types of radio signals using stacked de-noising auto-encoders using a neural network and in that the neural network learns features associated with a plurality of different observed signals having respective different known class types.  Specifically, in accordance with FIG. 1C and its corresponding description begins in column 4, lines 6-14 and thereinafter in that it described in verbatim as “automatic classification methodology according to illustrative embodiments, observed signals 115 are used to develop a training set 125 of data.  The training set 125 is used to train an autoencoder (referred to herein as a stacked sparse denoising autoencoder (SSDA) and described in detail below) 180 to determine the modulation type of input signals 150.  The determined modulation type is output at 185.”  The input signal 150 can be equated to the claimed “signal generator” and the stacked sparse denoising autoencoder (SSDA) 180 can be equated to corresponding to the claimed “channel emulator”.  Nevertheless, Migliori et al. appears to fail to teach or 
Additional references listed in the below section are also considered the closest prior art of record.  However, they all appear to fail to teach or render obvious the claimed invention in a manner as set forth in the claims.
Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "a channel synthesizer processor programmed to: ingest map elevation data; reference a transmitter and a receiver to the map elevation data; and perform ray tracing of a representative signal between the transmitter and the receiver, while applying at least one predetermined perturbation property to synthesize at least one channel parameter; and a channel emulator processor programmed to use the at least one synthesized channel parameter and the reference signal to produce and store a perturbed signal as data for training the machine learning system," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Migliori et al. (US 10,003,483).
Ho et al. (US 10,915,833).
Chen et al. (US 10,985,955).
Calabro et al. (US 10,944,440).
Bose et al. (US 8,295,341).
Youssef et al., Machine Learning Approach to RF Transmitter Identification, IEEE, 9 pages, December 2018.
O'Shea et al., Convolutional Radio Modulation Recognition Networks, arXiv, 15 pages, June 10, 2016.
Kim et al., Deep Neural Network-based Automatic Modulation Classification Technique, IEEE, 4 pages, 2016.
Ali et al., Unsupervised feature learning and automatic modulation classification using deep learning model, ELSEVIER, 10 pages, September 18, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 25, 2022